Title: To George Washington from Samuel Huntington, 14 July 1780
From: Huntington, Samuel
To: Washington, George


					
						sir,
						Philadelphia July 14. 1780
					
					In Pursuance of the Act of Congress of the 13th Instant herewith enclosed, your Excellency will please to obtain the Exchange of Brigadier General du Portail as soon as practicable. I have the Honor to be with every Sentiment of respect and Esteem your Excelly’s most obedt servant
					
						Sam. Huntington President
					
				